Citation Nr: 1546971	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  04-20 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and G.A.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, with jurisdiction subsequently transferred to the RO in New York, New York.

The Veteran testified at a May 2015 Board hearing held via videoconference before the undersigned.  The claims file contains a transcript of that hearing.

In July 2010 and April 2012, the Board remanded this matter to the RO for additional development.  The Board finds that there has been substantial compliance with the remand instructions regarding further development.  In addition, the matter was remanded in April 2013 for a new hearing (the Veterans Law Judge who presided over a previous Board hearing subsequently left the employ of the Board).  As noted above, the new hearing was held in May 2015.  The Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has a current acquired psychiatric disability (diagnosed as PTSD) which, at least as likely as not, is etiologically related to a personal assault on the Veteran that occurred during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability diagnosed as PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

The Veteran claims that she developed PTSD as a result of a personal assault on her during her active service and, therefore, that she is entitled to service connection for that condition.  See, e.g., May 2015 Board Hearing Tr. at pp. 6-8 (discussing in-service events and changes in behavior subsequent to in-service personal assault).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to PTSD, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); 38 C.F.R. § 4.125(a) (providing that the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)).  Importantly, section 4.125(a) referenced DSM-IV when the Veteran filed her claim and was last examined.  Thus, the Board will consider the Veteran's appeal in light of both the DSM-IV and the DSM-5.  See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997) (discussing change from DSM-III to DSM-IV and veterans' entitlement to have their claim considered under the regulatory or Manual M21-1 provision that would be more favorable in light of the regulatory change).

The Veteran's hearing testimony regarding the in-service personal assault was credible and convincing.  See May 2015 Board Hearing Transcript.  Moreover, a VA examiner has explicitly opined that "the evidence of behavioral changes and evidence of record indicates a personal assault occurred during the Veteran's period of service."  August 2010 VA Examination; see also 38 C.F.R. § 3.304(f)(5) (stating that, where a veteran alleges PTSD due to an in-service personal assault, "evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident").  The greater weight of the evidence is in favor of finding that the Veteran was personally assaulted during her active service in the manner she describes.  An in-service stressor is established.

The record also contains a diagnosis of PTSD that meets the necessary standards.  See, e.g., August 2010 VA Examination (diagnosing PTSD and depression); 38 C.F.R. § 4.125(a); Cohen, 10 Vet. App. at 140 (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  

The remaining element to establish service connection for PTSD is a nexus between the in-service stressor and the current disability.

Importantly, the record contains some indication that the Veteran may have had PTSD prior to her service and establishes that she did experience traumatic events prior to her service that contributed to her current acquired psychiatric disability.  See, e.g., May 2015 Board Hearing Tr. at pp. 5-6 (acknowledging pre-service events); August 2010 VA Examination (noting pre-service events as a "primary" cause of her current acquired psychiatric disability).  However, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

No acquired psychiatric disability was "noted" at the time of the Veteran's entrance into active service.  Therefore, the question is whether there is clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated by service.  The May 2012 VA examiner opined that the medical evidence clearly and unmistakably establishes that the condition pre-existed service.  Even assuming the examiner's opinion meets the relevant evidentiary threshold, the record contains a medical opinion that her pre-service experiences "rendered vulnerability to further PTSD symptoms" and that the in-service personal assault likely exacerbated her symptoms.  See August 2010 VA Examination.  Additionally, the May 2012 VA examiner opined:

Despite the preponderance of evidence [of a pre-existing acquired psychiatric disorder], there is not clear and unmistakable evidence that there was not an increase in the severity of the underlying disability during the Veteran's service.

The May 2012 VA examiner later checked a box indicating there was such clear and unmistakable evidence.  But reading his report as a whole and interpreting it in the context of the entire record, the Board finds the May 2012 VA examiner's opinion is consistent with the August 2010 VA examiner's opinion.  For example, the above statement was input by the examiner whereas the opposite opinion consisted of a checked box.  Also, his rationale is more consistent with the opinion that the Veteran's pre-existing PTSD was aggravated by in-service events.

The medical evidence does not meet the standard for rebutting the presumption of soundness.  In fact, even assuming the existence of a pre-existing condition, the greater weight of the evidence supports finding that any pre-existing acquired psychiatric disorder was, in fact, aggravated by the in-service personal assault.  Consequently, the Board must presume that the Veteran was sound upon entry into active service.  38 C.F.R. § 3.304(b).

Both the August 2010 and May 2012 VA examiners relate the Veteran's current PTSD to her pre-service stressors and, via aggravation, to the in-service personal assault.  In other words, there is an etiological relationship between the in-service personal assault and her current PTSD.  The Board finds the opinions persuasive in their reasoning, particularly in the context of the entire record, so gives the opinions significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The record contains no contrary opinions.

The nexus element of the Veteran's claim of entitlement to service connection for PTSD has been established.  38 C.F.R. § 3.304(b) and (f).

Because the evidence establishes an in-service event, a current diagnosis of PTSD, and an etiological link between the in-service event and the Veteran's current PTSD, the Board will grant the Veteran's claim of entitlement to service connection for PTSD.  Gilbert, 1 Vet.App. at 53-56.

The Veteran's claim has been granted, so she could suffer no prejudice from any failures by VA with respect to its duties to notify and assist.  The Board need not discuss VA's fulfillment of those duties.


ORDER

Entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


